ACCEPTED
                                                                                                       12-15-00033-CV
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                  6/15/2015 1:38:00 PM
                                                                                                         CATHY LUSK
                                                                                                                CLERK
                                IN THE COURT OF APPEALS

                FOR THE TWELFTH APPELLATE DISTRICT OF TEXAS
                                                                                   FILED IN
                                                                            12th COURT OF APPEALS
                                         TYLER, TEXAS                            TYLER, TEXAS
                                                                            6/15/2015 1:38:00 PM
                                                                                 CATHY S. LUSK
                                                       §                             Clerk
                                                       §
IN THE MATTER OF THE ESTATE                            §
OFRUBYRENEEBYROM                                       §   CAUSE NUMBER 12-15-00033-CV
                                                       §
                                                       §
                                                       §

     FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLEE'S BRIEF

       NOW COMES JILL CAMPBELL PENN in the above styled and numbered cause, and

files this motion for the Court to extend the time for filing of the Appellee's Brief pursuant to the

Texas Rules of Appellate Procedure and for good cause shows the following:

                                                 I.

      The Appellee's Brief is currently due in the Court of Appeals on June 17, 2015. Appellant's

Briefwas filed on May 18, 2015.

                                                 II.

      Appellee seeks an extension of time until July 17, 2015, to file Appellee's Brief. There

have been no previous extensions of time requested or granted with regard to the filing of

Appellee's Brief.

                                                III.

       It has not been possible for Counsel to complete the brief due to a busy court schedule,

including preparation for a hearing in Cause No. 2009-31036-211; a civil commitment hearing in



                                            Page 1 of 3
Cause No. F-2013-1515-C; seeking emergency reliefin Cause No. 15-04677-431 and preparing

for hearing in that cause and companion Cause No. 15-03526-442. In addition, Counsel is

preparing to file for emergency relief in three other family law cases.

       This motion is made in good faith and is not a dilatory tactic.

       WHEREFORE, PREMISES CONSIDERED, Jill Campbell Penn prays that the Court

grant the Motion for Extension of Time to File Appellee's Brief, and that the deadline for filing

the briefbe extended until July 17, 2015.

                                                        Respectfully submitted,

                                                        Joseph F. Zellmer
                                                        State Bar Number 22258515
                                                        620 West Hickory Street
                                                        Denton, Texas 76201
                                                        Telephone: 94     3-2674
                                                        Facsimile: 4 I 82-7174




       I verify that the facts stated above are true.




       SUBSCRIBED AND SWORN TO BEFORE ME, on this the                       \)~of ~             ,

2015, to certify which witness my hand and seal of office.



                                                        Notary Public, State of Texas



                                             Page 2 of 3
                             CERTIFICATE OF CONFERENCE

       This is to certify that I left a message for Appellant's Counsel Joe Shumate on June 15,

2015, in regard to the First Motion for Extension of Time to File Appellee's Brief, and at the

time of filing have not received a response from Mr. Shumate.



                                                      Joseph F.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 151h day of June, 2015, a true and correct copy of the

above and foregoing First Motion for Extension of Time to File Appellee's Brief was served on

Joe Shumate, by eservice.




                                           Page 3 of 3